                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 IRAN COLON,                                      *
                                                  *
                Plaintiff,                        *
                                                  *
                v.                                *
                                                  *       Civil Action No. 17-cv-12053-ADB
 NANCY A. BERRYHILL,                              *
 Acting Commissioner,                             *
 Social Security Administration,                  *
                                                  *
                Defendant.                        *

      MEMORANDUM AND ORDER REGARDING PLAINTIFF’S MOTION FOR
     ATTORNEY’S FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

BURROUGHS, D.J.

       Presently before the Court is Plaintiff Iran Colon’s motion for attorney’s fees and

expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”) in the

amount of $3,779.22. [ECF No. 26]. Defendant Nancy A. Berryhill, the Acting Commissioner

of Social Security (the “Commissioner”), filed no response to Colon’s request. For the following

reasons, Colon’s motion is ALLOWED.

I.     BACKGROUND

       Colon filed an application for Supplemental Security Income on September 4, 2014 and

an application for Title II Disability Insurance Benefits on September 11, 2014. [ECF No. 15-5

at 2–17]. On November 13, 2014, both applications were denied. [ECF No. 15-2 at 27]. Colon

applied for reconsideration on December 2, 2014, and his applications were again denied on

April 14, 2015. [ECF No. 15-4 at 5, 9, 14–15]. Colon then requested a hearing, which

proceeded before Administrative Law Judge Daniel Driscoll (“ALJ Driscoll”) on May 10, 2016.

[ECF No. 15-2 at 45; ECF No. 15-4 at 17–18]. ALJ Driscoll denied Colon’s claims on August
31, 2016. [ECF No. 15-2 at 21–38]. In October 2016, Colon retained counsel and filed a request

for review of ALJ Driscoll’s decision, which the Appeals Council denied on August 21, 2017.

[ECF No. 20 at 1; ECF No. 15-2 at 2–19]. On October 19, 2017, Colon filed a Complaint in this

Court to review the decision of the Commissioner. [ECF No. 1]. Colon filed a motion to reverse

the Commissioner’s decision on April 25, 2018. [ECF No. 20]. On July 5, 2019, the

Commissioner filed a motion for entry of judgment under sentence four of 42 U.S.C. § 405(g)

for reversal and remand to the Commissioner, which this Court granted. [ECF Nos. 23 and 25].

Colon then filed his motion for attorney’s fees pursuant to the EAJA on October 3, 2018. [ECF

No. 26].

II.    DISCUSSION

       The EAJA provides that:

       Except as otherwise specifically provided by statute, a court shall award to a
       prevailing party other than the United States fees and other expenses, in addition to
       any costs . . . incurred by that party in any civil action (other than cases sounding
       in tort), including proceedings for judicial review of agency action, brought by or
       against the United States in any court having jurisdiction of that action, unless the
       court finds that the position of the United States was substantially justified or that
       special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). Accordingly, “eligibility for a fee award in any civil action requires:

(1) that the claimant be a ‘prevailing party’; (2) that the Government’s position was not

‘substantially justified’; (3) that no ‘special circumstances make an award unjust’; and, (4)

pursuant to 28 U.S.C. § 2412(d)(1)(B), that any fee application be submitted to the court within

30 days of final judgment in the action and be supported by an itemized statement.” Comm’r,

INS v. Jean, 496 U.S. 154, 158 (1990). As set forth below, the Court finds that each criterion is

met in this case.

       First, Colon claims he is a prevailing party by virtue of this Court’s remand to the

Commissioner. [ECF No. 26 at 1]. “In cases reviewing final agency decisions on Social


                                                 2
Security benefits, the exclusive methods by which district courts may remand to the Secretary

are set forth in sentence four and sentence six of [42 U.S.C.] § 405(g).” Shalala v. Schaefer, 509

U.S. 292, 296 (1993). In Shalala v. Schaefer, the Supreme Court held that a social security

plaintiff who obtains a remand reversing the Commissioner’s decision under sentence four of 42

U.S.C. § 405(g) is the “prevailing party” under the EAJA. Id. at 301–02. Here, the Court

entered judgment reversing and remanding this action to the Commissioner pursuant to sentence

four of 42 U.S.C. § 405(g), and, thus, Colon is the prevailing party.

       Second, Colon argues that the Government’s position denying his disability benefits

despite the significant procedural errors committed by the Commissioner, including an erroneous

assessment of the vocational expert testimony, was not substantially justified. [ECF No. 26 at 1].

“The Supreme Court has explained that for a government position to be ‘substantially justified,’

it must have ‘a reasonable basis in law and fact’ and be ‘justified to a degree that could satisfy a

reasonable person.’” McDonald v. Sec’y of Health & Human Servs., 884 F.2d 1468, 1475 (1st

Cir. 1989) (quoting Pierce v. Underwood, 487 U.S. 552, 566 n.2 (1988)). “The burden of

showing that the position was substantially justified is on the government, and both the

underlying agency position and the government’s litigation position must qualify as substantially

justified to avoid paying attorneys’ fees.” Whitzell v. Barnhart, 429 F. Supp. 2d 361, 365 (D.

Mass. 2006). As the Commissioner filed no response to Colon’s motion, the Court finds that the

Government has failed to meet its burden to show that its position was substantially justified.

       Third, the Commissioner “has the burden of demonstrating ‘special circumstances’

justifying denial of attorney’s fees under 28 U.S.C. § 2412(d)(1)(A).” Rodrigues v. Colvin, No.

13-cv-30207-MGM, 2015 WL 6157909, at *2 (D. Mass. Oct. 20, 2015). The Commissioner has




                                                  3
made no showing of any “special circumstances,” and after reviewing the record, the Court finds

that none exist that would make an award of attorney’s fees “unjust.”

       Finally, Colon contends that his request is timely, and he supports his request with an

itemized statement of fees and costs. The EAJA’s requirement that a party file a fee application

within 30 days of final judgment is jurisdictional and, as such, cannot be waived by the parties.

Howitt v. U.S. Dep’t of Commerce, 897 F.2d 583, 584 (1st Cir. 1990) (collecting cases). The

Supreme Court has provided that “[a]n EAJA application may be filed until 30 days after a

judgment becomes ‘not appealable’—i.e., 30 days after the time for appeal has ended.” Shalala,

509 U.S. at 302 (citing 28 U.S.C. §§ 2412(d)(1)(B), (d)(2)(G)). Under Federal Rule of Appellate

Procedure 4(a), the judgment in this case became “not appealable” 60 days after its entry. Thus,

Colon had 90 days from the entry of judgment within which to file his EAJA petition, and the

Court finds that his request is timely.

       Further, Colon submitted an itemized statement of fees seeking an award of $3,779.22,

which represents a total of 18.80 attorney hours expended at a rate of $198.15 per hour and .60

paralegal hours expended at a rate of $90.00 per hour. The $198.15 hourly rate requested by

Colon for his attorneys is based on a consumer price index adjustment to the maximum statutory

rate of $125 set forth in Section 2412(d)(2)(A) of the EAJA. See Tang v. Chertoff, 689 F. Supp.

2d 206, 218 (D. Mass. 2010) (“Under 28 U.S.C. § 2412(d)(2)(A), the Court may increase the fee-

award ceiling of $125 per hour to account for increases in the cost of living” by “‘multiplying the

$125 statutory rate by the [Boston area] annual average consumer price index figure for all urban

consumers (“CPI–U”) for the years in which counsel’s work was performed, and then dividing

by the [Boston area] CPI–U figure for March 1996, the effective date of EAJA's $125 statutory

rate.’” (citation omitted)). The Court has reviewed the time entries detailing the work performed




                                                 4
by his attorneys and paralegal and finds that Colon has carried his burden to show that the work

performed was reasonable and is compensable under the EAJA. See Destefano v. Astrue, No.

05-3534, 2008 WL 623197, at *4 (E.D.N.Y. Mar. 4, 2008), report and recommendation adopted,

No. 05-3534, 2008 WL 2039471 (E.D.N.Y. May 9, 2008) (noting that average of total number of

hours spent on typical social security case is between 20 to 40). The Court therefore allows the

petition for fees.

III.    CONCLUSION

        Colon’s motion for attorney fees [ECF No. 26] is ALLOWED. Fees are awarded in the

amount of $3,779.22.

        SO ORDERED.

November 14, 2018                                           /s/ Allison D. Burroughs
                                                            ALLISON D. BURROUGHS
                                                            U.S. DISTRICT JUDGE




                                                5
